Citation Nr: 1610242	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-46 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2016 the Veteran testified at a central office hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The Board has listed the claim of service connection for an acquired psychiatric disorder other than PTSD as an issue on appeal and an original claim because the record shows that Veteran being diagnosed with acquired psychiatric disorders other than PTSD and these other acquired psychiatric disorders have not been the subject of a prior final rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

Since issuance of the January 2014 supplemental statement of the case (SSOC), additional evidence has been added to the claims file.  Nonetheless, the Board finds that it may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because none of it is additional pertinent evidence.  See 38 C.F.R. § 19.31 (2015) (a SSOC case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  



FINDINGS OF FACT

1.  A May 2007 rating decision denied the Veteran's claim of service connection for PTSD; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final May 2007 rating decision is cumulative of that at the time of the prior final denial of the claim of service connection for PTSD.

3.  The preponderance of the evidence of record shows that an acquired psychiatric disorder other than PTSD is not due to service and a psychosis did not manifest itself to a compensable degree within one year of service. 


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

3.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In regard to the notice requirement, the Board finds that a letters dated in May 2008, prior to the February 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as well as notice of the reason for the prior denial of the claim of service connection for PTSD. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2016 Board hearing, the Veteran was assisted by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, whether the Veteran has a current psychiatric disorder, and whether any current psychiatric disorder is related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.  This includes the appellant's service treatment records and his records from the Austin and Dallas VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).  The Veteran also was afforded a VA examination in December 2008.  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the appellant's electronic records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The appellant and his representative contend, in substance, that the claimant has PTSD due to his military service, including his time in the Republic of Vietnam.   

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a May 2007 rating decision denied the Veteran's claim of service connection for PTSD because the claimant did not have a diagnosis of PTSD.  In the first year after that decision, the RO associated with the claims file addition post-service VA treatment records and the Veteran filed with the RO a statement in support of his claim.  However, because none of these records diagnosed the Veteran with PTSD, the Board finds that they are not new and material evidence under 38 C.F.R. § 3.156(b).  Likewise, the Veteran did not express disagreement with the May 2007 decision.  Accordingly, the Board finds that the May 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the final May 2007 decision, VA has received duplicate copies of previously submitted service treatment records and service personnel records; additional VA treatment records; reports from VA examinations including a PTSD examination in December 2008; written statements in support of the claim from the claimant; and testimony at a personal hearing.  

As to the medical records, they show the appellant's continued post-service complaints and/or treatment for a number of psychiatric disorders.  However, the records do not show the Veteran being diagnosed with PTSD.  See 38 U.S.C.A. §§ 110, 1131; 38 C.F.R. §§ 3.303, 3.304; Also see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Therefore, the Board finds that this additional evidence is cumulative of evidence previously considered and therefore it is not new and material.  38 C.F.R. § 3.156(a).

As to duplicate copies of previously submitted records, the Board finds that this additional evidence is not new evidence because it was previously considered by VA.  38 C.F.R. § 3.156(a).

As to the written statements from the claimant and the personal hearing testimony, these statements and testimony amount to nothing more than his continued claims that he has PTSD due to his military service.  These claims were, in substance, before VA when it last denied the claims.  Moreover, than and know, the Veteran is not competent to diagnose himself with PTSD because such a diagnosis requires medical training that he does not have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran continues to claim that he has PTSD and it was caused by his military service is not new evidence within the context of 38 C.F.R. § 3.156(a).  

Thus, because no new and material evidence has been received, the application to reopen the claim of service connection for PTSD must be denied.

The Service Connection Claim

The Veteran and his representative at the personal hearing contend, in substance, that the appellant's acquired psychiatric disorders other than PTSD were caused by his active duty.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain, supra.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the December 2008 VA examiner diagnosed the Veteran with paranoid schizophrenia and a depressive disorder.  However, a psychiatric disorder is not noted in the service treatment records; nor do the service treatment records show a psychiatric disorder was suspected to account for any in-service complaints.  In fact, when examined in November 1977, July 1983, January 1987, and May 1989 it was specifically opined that his psychiatric examination was normal.  In addition, a psychiatric disorder is not shown to have been present within the first post service year.  In this regard, the Board notes that at the Veteran's first post-service examination, dated in May 1991, he neither reported a history of a psychiatric disorder and none was diagnosed.  The record also fails to show complaints, diagnoses, or treatment for a psychiatric disorder until many years after service.  Likewise, no medical or otherwise competent evidence links the Veteran's current psychiatric disorders to service, and the Veteran is not shown to possess the expertise necessary for him to do so.  In these circumstances there is no basis upon which to establish service connection for an acquired psychiatric disorder other than PTSD.  


ORDER

The application to reopen a claim of entitlement to service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


